I think the majority opinion nullifies the statute; makes it utterly useless. The controlling thought in the opinion seems to be that the paper or record stolen, or fraudulently withdrawn, or concealed must have some intrinsic value. The statute does not so provide by its language. On the contrary, its language is comprehensive enough to cover a paper or record of no intrinsic value whatever. In my opinion, the purpose of the legislature in the enactment of the statute was to cover any paper or record that might be made valuable by forgery.
COOK, J., joins in the above dissent. *Page 237